DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 8, and 15 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 10 is acknowledged by the Examiner. 
	Applicant’s addition of claims 20 and 21 are acknowledged by the Examiner. 
	Currently, claims 1-9, 11-15 and 19-21 are pending in the application. 
Response to Arguments
	In response to the Applicant’s arguments beginning on [0007] of Applicant’s remarks, Applicant argues that neither reference Chung nor Hernandez teach or suggest all the limitations of claim 1, as amended. Specifically, both Chung and Hernandez are silent with respect to a mouth appliance having a locking mechanism and a hinge, wherein "the hinge allows a vertical movement and a lateral movement of the lower mouth piece relative to the upper mouth piece, the lateral movement being a side-to-side movement of the lower mouth piece relative to the 
Applicant’s arguments, see [0008], filed 1/28/2021, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung et al. (US 2015/0216715 A1) in view of Hernandez (US 2011/0226261 A1) and Nelissen (Us 2008/0135056 A1) as further explained below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 presents the limitation “wherein a lateral movement being a movement in a right and left direction”. When consulting applicant’s specification [0026] it is stated “a lateral movement 211” may be used to move the latch in or out, but [0026] does not impose any directions such as left, right, forward, and backward and therefore, there is a lack of antecedent basis in the specification for this claim language.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “the hinge allows a vertical movement and a lateral movement of the lower mouth piece relative to the upper mouth piece, the lateral movement being a side-to-side lateral movement” of claim 1, and “the opening and closing the locking mechanism of claims 11 and 21, via the lateral (left to right) movement” must be shown or the feature(s) canceled from the claim(s).  Currently when looking at Applicant’s figures 1, 2a, and 3, although a lateral (left and right) direction (only construed to be a direction based on, there are no moving features, or indications which indicate the upper mouth piece can be moved left to right) 211 is shown in the figures, it appears as though only a direction in that of the undefined, lateral, forward-to-backward direction can engage or disengage the locking mechanism (see Figures 2A and 3 specifically, . Further no lateral openings or insertion points for the feature 213 to first be inserted into, then slid (in a lateral, side-to-side motion) into engagement with 205 and 207 can be seen in Applicant’s figures that would allow one of ordinary skill in the art to ascertain that 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a resilient element” in claims 8 and 15. The term “a resilient element” is not found in the specification and therefore does not provide structure to the limitation. Looking at claim 15 specifically, claim 15 states “a resilient element…exerts a force”. Of the canceled features from claim 8, a spring would meet the language of “a resilient element” due to a spring’s inherently resilient nature. Therefore “the resilient element” is construed to be a spring which for exerting a force.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

    PNG
    media_image1.png
    555
    629
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, and 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claim 1 presents the limitation “wherein a lateral movement … being a side-to-side movement…in a right and/or left direction”. However, no point of reference has been given to the lateral movement that defines said left and right direction, such as: in a right and/or left direction in reference to the user’s left and/or right direction. Instead it is only stated that this direction is only in reference to the upper and lower mouthpieces, which depending on what view a user takes when viewing the device, can vary greatly. For example, if Examiner views the device from the angle presented in figure 1, a left direction is towards the portion of the device that engages right molars, and a right direction is towards the portion of the device that engages a user’s left molars. However, when viewed from figure 3, a left direction is now towards the hinges, and a right direction is towards the locking mechanism. Currently, when reading the metes and bounds of the claim in regards to Applicant’s specification [0026] and Applicant’s Figure 2A, a left direction is seen as being towards the hinges of the device, and a right direction is seen as being towards the locking mechanism. Also given the lack of a directional reference in regards to the indicated left and right directions in the claim renders the metes and bounds of the claim unclear, vague, and confusing. As such the claim will be examined as best understood.

Claims 2-9, 12-15, and 19-21 are all rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency from rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0216715 A1) in view of Hernandez (US 2011/0226261 A1) with extrinsic evidence provided by: Apparent Activation Energies of the Non-Isothermal Degradation of EVA Copolymer by: X.E. Cai and H. Shen (1999).
In regards to claim 1, Chung discloses an apparatus for a mouth appliance (10; see [0030]; see Figure 1-3) comprising: 
an upper mouth piece (20; see [0030]; see Figure 1-3); 
a lower mouth piece (30; see [0030]; see Figure 1-3); and 
a locking mechanism (40; see [0040]; see Figure 3) locking the upper mouth piece (20) and the lower mouth piece (30; see [0051] in reference to maintaining a closed state (construed to be locking); see Figures 5-6), wherein the upper mouth piece (20) and the lower mouth piece (30) is closed or opened incrementally by the locking mechanism (40; see Figures 5-6); 
wherein the locking mechanism (40) is adjustable between a first locked configuration (see Figure 5) and a second locked configuration (see Figure 6) by a movement of the upper mouth piece (20) relative to the lower mouth piece (30; see Figures 5 and 6 which show 2 of the of the multiple locked configurations 40 may adapt); 
wherein, in the first locked configuration (figure 5), a vertical gap exists between the upper mouth piece (20) and the lower mouth piece (30; see Figure 5); 
wherein, in the second locked configuration (figure 6), no vertical gap exists between the upper mouth piece (20) and the lower mouth piece (30; see Figure 6; although a slight vertical gap can be seen in Figure 6, it can also be seen that 40 can be adjusted another increment further which would close the gap completely; further, see Chung claim 2 in reference to 40 pushing the upper and lower jaw closed, this is construed to mean that there is no vertical gap between 20 .

    PNG
    media_image2.png
    387
    1218
    media_image2.png
    Greyscale

Chung does not disclose a hinge connecting the upper mouth piece and the lower mouth piece; and 
wherein the hinge allows a vertical movement and a lateral movement of the lower mouth piece relative to the upper mouth piece, the lateral movement being a side-to-side movement of the lower mouth piece relative to the upper mouth piece in a right and/or left direction.
However, Hernandez teaches an analogous apparatus for a mouth appliance (10; see [0012]; see Figures 1-3), comprising an analogous upper mouth piece (12; see [0012]; see Figures 1-3), lower mouth piece (14; see [0012]; see Figures 1-3), and locking mechanism (first and second adjustable assembly; see [0012]; see Figures 1-3); further comprising a hinge (16 and 18; see [0012]; see Figures 1-3) connecting the upper mouth piece (12) and the lower mouth piece (14) for the purpose of connecting the upper mouth piece (12) to the lower mouth piece (14; see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the upper and lower mouth piece as disclosed by Chung and to have added the hinges connecting the upper and lower mouth 
Chung as now modified by Hernandez still does not explicitly disclose that the hinge is intended to be used to allows a vertical movement and a lateral movement of the lower mouth piece relative to the upper mouth piece, the lateral movement being a side-to-side movement of the lower mouth piece relative to the upper mouth piece in a right and/or left direction. Though intended use does not inhibit the structure, design or disclosure of Chung as now modified by Hernandez, for full clarity it is obvious that since the locking mechanism of Chung requires a “lateral movement in a right and/or left direction (with respect to the frontal plane of a user; see annotated Figure 6 below)” in order to engage the locking mechanism (as evidenced by 51 needing to move laterally, in a left and/or right direction with respect to the frontal plane of the user in order to engage with corresponding 61), and the combination of Chung as now modified by Hernandez has not adding in any such features which would prevent this lateral movement and engagement, it is obvious that the device (hinges) as disclosed by Chung as modified by Hernandez may be used to allows a vertical movement and a lateral movement of the lower mouth piece relative to the upper mouth piece, the lateral movement being a side-to-side movement of the lower mouth piece relative to the upper mouth piece in a right and/or left direction (with respect to the frontal plane of the user) for the purpose of advancing the lower jaw relative to the upper jaw (see [0017]) thereby reducing the snoring experienced by the user.   

    PNG
    media_image3.png
    566
    812
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for allowing a vertical movement and a lateral movement (side-to-side) of the lower mouth piece relative to the upper mouth piece does not inhibit the structure, design or disclosure of Chung as now modified by Hernandez and the hinges of Chung as now modified by Hernandez are fully capable of being used or allowing a vertical movement and a lateral movement (a side-to-side movement of the lower mouth piece relative to the upper mouth piece in a right and/or left direction (with respect to the frontal plane of the user) of the lower mouth piece relative to the upper mouth piece for the purpose of advancing the lower jaw relative to the upper jaw (see [0017]) thereby reducing the snoring experienced by the user.   
In regards to claim 2, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the locking mechanism (40) is provided at an incisor-engaging region of the mouth appliance (10; see Figure 1).
In regards to claim 3, Chung as modified by Hernandez discloses the invention as discussed above.
Chung as modified by Hernandez further discloses wherein the hinge (16 and 18 of Hernandez) is provided at a rear portion of the mouth piece (10; see Hernandez Figure 1 that 16 and 18 are provided at the rear of the mouth piece, and would therefore be similarly positioned as now combined with Chung).
In regards to claim 9, Chung as modified by Hernandez discloses the invention as discussed above.
Chung as modified by Hernandez does not disclose wherein the hinge is made of a flexible and soft plastic.
However, Hernandez further teaches wherein the hinge (16 and 18) is made of a flexible and soft plastic (16 and 18 may be made from EVA (see [0029]); EVA is a known soft plastic as evidenced by (Apparent Activation Energies of the Non-Isothermal Degradation of EVA Copolymer by: X.E. Cai and H. Shen (1999)) for the purpose of allowing the connectors to flex and fold as necessary (see [0026]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hinge as disclosed by Chung as modified by Hernandez and to have added the hinge that facilitates the claimed movements of the lower mouth piece relative to the upper mouth piece as further taught by 
In regards to claim 11, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the lateral movement opens the locking mechanism (40) by moving a latch (A of 40; see annotated figure 3 below; latch is defined by The Merriam –Webster Dictionary as: “a fastener consisting essentially of a pivoted bar that falls into a notch” (see https://www.merriam-webster.com/dictionary/latch); therefore since A of 40 “falls” (inserted) into the corresponding negative sections of 60 as seen in figures 5 and 6, A of 40 is construed to be a latch) of the locking mechanism (40) in or out of a socket (corresponding negative sections in 60 which A of 40 locks into; see figures 5 and 6) of the locking mechanism (40; see [0056] in reference to intentionally pushing lower jaw (construed to be a lateral movement, left to right with respect to the frontal plane of a user) to engage/release hooking structure).

    PNG
    media_image4.png
    240
    354
    media_image4.png
    Greyscale

In regards to claim 12, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses a forward movement of the lower mouth piece (30; via a push rod 50; see [0042]-[0046]). Chung also discloses incremental, forward adjustment via (50; see [0043] in reference to advancing 52a (and therefore 50) 1 millimeter with an incremental amount of turns)
Chung does not explicitly disclose wherein the forward movement is within three increments.
However, it would be obvious to have known that by turning 52a an incremental amount that the incremental adjustment could be within three increments with the increments being one millimeter.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the incremental adjustment of 52a (and therefore 50), meets the claimed limitation of wherein the forward movement is within three increments.
In regards to claim 13, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the locking mechanism (40) is lockable by a biting action of a user in a vertical movement (see [0046]).
In regards to claim 14, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the lower mouth piece (30) is configured to advance, in a forward movement, a lower jaw relative to the upper teeth in the upper mouth piece (20) when the lower mouth piece (30) and the upper mouth piece (20) are closed (see [0046] in reference to a user closing their jaw (construed to be 30 and 20 are closed) and pushing 60 via 50 (of 30) in an advance (construed to be forward) direction; see Figure 6).
In regards to claim 19, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein a vertical height is increased between upper teeth and lower teeth to enlarge a mouth space for a tongue increasing Posterior Airway Space (PAS) (see Figure 5).
In regards to claim 21, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the locking mechanism (40) is adjustable between the first locked configuration (see Figure 5) and the second locked configuration (see Figure 6) by the lateral movement of the lower mouth piece (30) relative to the upper mouth piece (20; see [0053] in reference to advancing the lower jaw, this direction is construed to be a lateral, right, direction with respect to the frontal plane of the user)
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0216715 A1) in view of Hernandez (US 2011/0226261 A1) as applied to claims 1-3, 9-14, 19, and 21 above, and further in view of Fischer et al. (US 6,652,276 B2).
In regards to claim 4, Chung as modified by Hernandez discloses the invention as discussed above.
Chung as modified by Hernandez does not disclose wherein each of the upper mouth piece and the lower mouth piece comprising: 
a frame made from at least one of a hard material and a semi-hard material; and 
a tray made of a soft material.
However Fischer teaches an analogous oral device (90; see [Col 10 In 34-48]; see Figure 8c); comprising a frame (108; see [Col 11 In 7-25]; see Figure 8D) made from a hard material (rigid body material is construed to be a hard material due to it being “rigid”; see [Col 11 In 7-25]); and a tray (109; see [Col 11 In 7-25]; see Figure 8D) made of a soft material (may be plastically deformable (construed to be a softer material than the non-plastically deformable rigid material, and as such, is construed to be soft); see [Col 11 In 7-25]) for the purpose of providing a soft material that would yield a suitable dental impression (see [Col 11 In 7-25]) and a rigid material that is not plastically deformable at higher temperature ranges (see [Col 15 In 34-37]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the upper and lower mouth pieces as disclosed by Chung as modified by Hernandez and to have added the frame made from a hard material, and a tray made of soft material as taught by Fischer in order to have provided an improved upper and lower mouth piece that would add the benefit of providing a tray made of softer material so that a suitable dental impression can be made of the user’s teeth (see [Col 11 In 7-25]), thereby customizing the upper and lower mouth pieces to the user, and further to add the benefit of providing a rigid material that is not plastically deformable at higher temperature ranges (see [Col 15 In 34-37]), thereby allowing the device to maintain its shape while the suitable dental impression is being made in the tray.
In regards to claim 5, Chung as modified by Hernandez and Fischer discloses the invention as discussed above.
wherein the locking mechanism (40) is made of at least one of the same material of the frame and a more rigid material than the frame (see [0044] in reference to 50, 60, and 70 of 40 being made from the same material as “frames” 20 and 30).
In regards to claim 6, Chung as modified by Hernandez and Fischer discloses the invention as discussed above.
Chung as modified by Hernandez and Fischer does not disclose wherein at least one of the frame and the tray is molded or custom fit to teeth when warmed or heated in water.
However, Fischer further teaches wherein at least one of the frame (108) and the tray (109) is molded or custom fit to teeth when warmed or heated in water (see [Col 10 In 49-58]) for the purpose of forming an impression of the patient’s teeth (see [Col 10 In 49-58]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the upper and lower mouth pieces as disclosed by Chung as modified by Hernandez and Fischer and to have added the tray as further taught by Fischer in order to have provided an improved upper and lower mouth pieces that would add the benefit of forming an impression of the patient’s teeth (see [Col 10 In 49-58]), thereby customizing the upper and lower mouth pieces to the user.
In regards to claim 7, Chung as modified by Hernandez and Fischer discloses the invention as discussed above.
Chung as modified by Hernandez and Fischer does not disclose wherein a material of the frame is at least one of a plastic, a silastic, a silicone, an acrylic and a latex.1
However, Fischer further teaches wherein a material of the frame (108) is at least one of a plastic, a silastic, a silicone, an acrylic and a latex (see [Col 12 In 12-15]) for the purpose of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the frame of the upper and lower mouth pieces as disclosed by Chung as modified by Hernandez and Fischer and to have used the silicone material as taught by Fischer in order to have provided an improved frame of the upper and lower mouth piece that would add the benefit of being initially deformable to adjust to different user’s dental arches, but becomes rigid or resilient to maintain its form while in use (see [Col 12 In 12-15]).
Claims 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0216715 A1) in view of Hernandez (US 2011/0226261 A1) as applied to claims 1-3, 9-14, 19, and 21 above, and further in view of Nelissen (US 2008/0135056 A1).
In regards to claim 8, Chung as modified by Hernandez discloses the invention as discussed above.
Chung further discloses wherein the locking mechanism (40) includes at least one of a latch (A of 40; see annotated figure 3 below; latch is defined by The Merriam –Webster Dictionary as: “a fastener consisting essentially of a pivoted bar that falls into a notch” (see https://www.merriam-webster.com/dictionary/latch); therefore since A of 40 “falls” (inserted) into the corresponding negative sections of 60 as seen in figures 5 and 6, A of 40 is construed to be a latch), a magnet, and a socket. 
Chung as modified by Hernandez does not disclose wherein the locking mechanism includes a resilient element. 
wherein the locking mechanism includes a resilient element (spring arranged in 16 of locking mechanism; see [0027]; see Figure 1) for the purpose of imparting additional strength to the adjusting screw (and therefore the locking mechanism as well; see [0027]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the locking mechanism as disclosed by Chung as modified by Hernandez and to have added the resilient element as taught by Nelissen in order to have provided an improved locking mechanism that would add the benefit of imparting additional strength to the adjusting screw (and therefore the locking mechanism as well; see [0027]) thereby increasing the capability of the device to maintain a locked configuration and ensuring a secure fit of the locking mechanism. 
In regards to claim 15, Chung as modified by Hernandez and Fischer discloses the invention as discussed above.
Chung further discloses Chung further discloses wherein the locking mechanism (40) comprises: 
a latch (protruding positive sections of 62 latch into corresponding negative sections of 50; therefore 62 is construed to be a latch) engageable with a first notch (as indicated by B in annotated Figure 4 below) defined in the upper mouth piece (20; 50 is construed to be a part of 20, therefore B (of 50) is construed to be “in the upper mouth piece)) and with a second notch (as indicated by C in annotated Figure 4 below) defined in the upper mouthpiece (20; 50 is construed to be a part of 20, therefore B (of 50) is construed to be “in the upper mouth piece)); 

when the latch (62) is engaged with the second notch (C), the lower mouth piece (30) and the upper mouth piece (20) are closed without the gap therebetween (see Figure 6; although a slight vertical gap can be seen in Figure 6, it can also be seen that 40 can be adjusted another increment lower which would close the vertical gap completely; further see Claim 2 of Chung in reference to 40 pushing the upper and lower jaw closed, construed to mean there is no vertical gap between 20 and 30; further see Applicant’s figure 3 above where the “no vertical gap” configuration is seen to have a slight vertical gap between 103 and 105, therefore Chung is construed to meet the limitation of no vertical gap).
when the latch (62) is engaged with the first notch (B) or the second notch (C) a force is exerted on the latch (62) in the direction of the notch (B or C; see annotated Figure 6 below; as evidenced by Newton’s 3rd law, for every force there is an equal and opposite reaction).

    PNG
    media_image5.png
    299
    233
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    638
    media_image6.png
    Greyscale
 
Chung as modified by Hernandez does not disclose wherein a resilient element exerts the force. 
However, Nelissen discloses an analogous apparatus for a mouth appliance (see Figure 1; see [0001]); comprising an analogous locking mechanism (3; see figure 2); wherein a resilient element (spring arranged in 16 of locking mechanism; see [0027]; see Figure 1) exerts the force (see [0027] in reference to imparting additional strength (construed to be a spring force)) for the purpose of imparting additional strength to the vertical adjusting screw (and therefore the locking mechanism as well; see [0027]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the locking mechanism as disclosed by Chung as modified by Hernandez and to have added the resilient element as taught 
In regards to claim 20, Chung as modified by Hernandez and Nelissen discloses the invention as discussed above.
	Chung further discloses wherein the force (responding force as indicated in annotated Figure 6 above) is exerted in a rearward direction with respect to the upper mouth piece (20; see annotated Figure 6 above that the responding force is in a direction towards the rear of upper mouth piece 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lindsay et al. (US 2011/0017220 A1)
Nahabedian (US 7,520,281 B1)
Boyd SR (US 2011/0195376 A1)
LeBlanc et al. (US 2019/0021901 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786